Citation Nr: 0206575	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-07 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the left shoulder with recurrent dislocation (minor), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 12, 
2000.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 12, 2000.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1970 to December 1977.  He also had subsequent 
service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claims of entitlement to 
increased evaluations for PTSD, left shoulder bursitis, and 
irritable bowel syndrome.  In that decision, the RO also 
denied entitlement to a TDIU.  The veteran subsequently 
perfected timely appeals regarding these issues.  The record 
reflects that jurisdiction over this matter was subsequently 
transferred to the RO in Phoenix, Arizona.

Thereafter, in a January 2002 rating decision, the RO granted 
a 100 percent disability rating for the veteran's service-
connected PTSD, effective January 12, 2000.  In a 
Supplemental Statement of the Case dated that same month, the 
RO informed that the veteran that his claims of entitlement 
to an increased evaluation for PTSD and entitlement to a TDIU 
had been resolved with respect to the period effective from 
January 12, 2000.  The RO further informed the veteran that 
these appeals had not been resolved with respect to the 
period prior to January 12, 2000.  The RO therefore advised 
the veteran that his appeal as to these issues would continue 
with respect to the period prior to January 2000.

In a letter dated in November 2001, the RO denied a claim of 
entitlement to a clothing allowance.  Thereafter, in a 
statement submitted in November 2001, the veteran expressed 
disagreement with this decision.  Normally, when a veteran 
files a Notice of Disagreement and the RO has not yet issued 
a SOC, a remand is required.  See Manlicon v. West, 12 Vet. 
App. 238, 240-241 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  However, in this case, the RO has 
informed the Board that a SOC is being issued on this matter, 
given recent correspondence and action in June 2002.  Also, 
as will be discussed in greater detail below, the veteran 
recently submitted a signed statement, in which he indicated 
that he wished to withdraw his claims on appeal currently 
before the Board.  Thus, even though his claim for a clothing 
allowance was not granted by the RO, it appears possible that 
the veteran may not be intending to withdraw his NOD with 
respect to his claim for a clothing allowance.  Therefore, in 
light of the unique circumstances surrounding this issue, 
including the RO's issuance of a SOC not yet in file, the 
Board believes that the most appropriate action is to refer 
this matter to the RO for clarification/appropriate action. 


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied claims of 
entitlement to increased evaluations for PTSD, left shoulder 
bursitis, and irritable bowel syndrome, and entitlement to a 
TDIU.  The veteran subsequently appealed those issues.

2.  In a January 2002 rating decision, the RO granted a 100 
percent disability rating for the veteran's service-connected 
PTSD, effective January 12, 2000.  The RO also continued his 
appeal regarding the issues of an increased evaluation for 
PTSD and a TDIU for the period prior to January 12, 2000.

3.  In a signed statement received at the Board on June 7, 
2002, prior to the promulgation of a decision, the veteran 
indicated that he wished to withdraw his claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of 
entitlement to an increased evaluation for irritable bowel 
syndrome, currently evaluated as 30 percent disabling, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2001).

2.  The criteria for the withdrawal of the issue of 
entitlement to an increased evaluation for bursitis of the 
left shoulder with recurrent dislocation (minor), currently 
evaluated as 20 percent disabling, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

3.  The criteria for the withdrawal of the issue of 
entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to January 12, 2000, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).

4.  The criteria for the withdrawal of the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 12, 2000, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).

In a signed statement received on June 7, 2002, prior to the 
promulgation of a decision by the Board, the appellant 
expressed a desire to withdraw all of his appeals pending 
before the Board.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to those issues.  
Consequently, the veteran's appeals are dismissed, without 
prejudice.


ORDER

The veteran's appeal as to his claim of entitlement to an 
increased evaluation for irritable bowel syndrome, currently 
evaluated as 30 percent disabling, is dismissed.

The veteran's appeal as to his claim of entitlement to an 
increased evaluation for bursitis of the left shoulder with 
recurrent dislocation (minor), currently evaluated as 20 
percent disabling, is dismissed.

The veteran's appeal as to his claim of entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder prior to January 12, 2000, is dismissed.

The veteran's appeal as to his claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) prior to January 12, 
2000, is dismissed.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

